Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-21 have been examined in this application.  This communication is the first action on the merits. Claim 22 has been restricted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a Claim 1 contains a recitation that “performing a compatibility check, using the computer processor of the server of the prescription parameters of the patient’s medical prescription to the operational parameters of the home medical device from the database.”  HodsfsdHowever, applicant’s specification describes no particular manner by which the computer system may determine a possible cause for the inability for the simulation to describe the patient state now or at a later time.  Applicant’s specification describes the HDM compatibility calculation 923 implements equations involving one or more variables that determine, for example, the total volume of fluid applied to a patient in a treatment or the time required to deliver a treatment from specific program settings supplied which cannot describe the patient the steps performed to perform the compatibility check.  MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.”  Accordingly a rejection for lack of written description is necessary.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-21 are drawn to a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recite receiving patient data comprising an identification of patient data and prescription parameters comprising treatment parameters for use of a patient, accessing operational parameters of plurality of medical devices, including operational parameters of the home medical device, performing compatibility check, of the prescription parameters of the patient’s medical prescription to the operational parameters of the home medical device, generating based on the compatibility check, a prescription compatibility response indicating if the prescription parameters of the medical prescription are able to be executed by the home medical device in order to conduct the medical procedure.  
The recited limitations, as drafted, under their broadest reasonable interpretation, determining compatibility of home medical device with the prescription parameters . If a claim limitation, under its broadest reasonable interpretation falls within the “certain method of human activity” since it falls under grouping of abstract ideas, specifically “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. 
Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “clinical information system”, “internet”, “home medical device”, “server”, “computer processor”, “peritoneal dialysis machine”, “hemodialysis machine”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of providing the prescription compatibility response, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional 
- paragraph 93, that “the term "computer system" may encompass all apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers. A processing system can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them”. 
-Paragraph 2 recites “one example of a medical treatment machine is a dialysis machine. Dialysis is a treatment used to support a patient with insufficient renal function. The two principal dialysis methods are hemodialysis and peritoneal dialysis. During hemodialysis ("HD"), the patient's blood is passed through a dialyzer of the dialysis machine while also passing a dialysis solution or dialysate through the dialyzer. A semi-permeable membrane in the dialyzer separates the blood from the dialysate within the dialyzer and allows diffusion and osmosis exchanges to take place between the dialysate and the blood stream. These exchanges across the membrane result in the removal of waste products, including solutes like urea and creatinine, from the blood. These exchanges also regulate the levels of other substances, such as sodium and water, in the blood. In this way, the dialysis machine acts as an artificial kidney for cleansing the blood”.

The claims recite the additional element of providing the prescription compatibility response, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkus (2014/0276375) in view of Miller (2016/0082172).
With respect to claim 1 Minkus teaches a method of determining compatibility between a medical prescription and a medical device, the method comprising: 
receiving, using a computer processor of a server, patient data from a clinical information system via the Internet, the patient data comprising (Minkus paragraph 35 “verify the parameters of the patient's prescription”): 
an identification of a patient (Minkus paragraph 14 “patient identification”), and 
prescription parameters comprising treatment parameters for use in conducting a medical procedure according to a medical prescription on a patient using the medical device (Minkus paragraph 14 “the patient in an embodiment carries a computer readable medium having the patient's therapy prescription or other patient identification that allows the patient's prescription to be verified”); 
accessing, using the computer processor of the server, a database containing operational parameters of a plurality of medical devices, including operational parameters of the medical device (Minkus paragraph 263 “Treatment data is then sent from home machine 550 via modem 552 to system hub 520 via connectivity server 530, where it is stored in the hospital or clinician databases 522a, 522b or 522c, which can then be accessed by facilities 100a, 100b or 100c”); 
performing a compatibility check, using the computer processor of the server, of the prescription parameters of the patient's medical prescription to the operational 
generating, using the computer processor of the server, based on the compatibility check, a prescription compatibility response indicting if the prescription parameters of the medical prescription are able to be executed by the medical device in order to conduct the medical procedure (Minkus paragraph 80 “interaction between patient 16 and facility professional 18 is described in more detail below in connection with FIGS. 10, 14 and 15, but generally the interaction is one in which facility professional 18 validates patient 16 and verifies that the patient is authorized, e.g., prescribed to, receive treatment at facility 100, and if so identifies the type of and parameters for the treatment”); and 
providing, using the computer processor of the server, the prescription compatibility response via the Internet to the clinical information system (Minkus paragraph 85 “once patient 16 is authorized or verified at desk 104, patient 16 is allowed to proceed to an alternative treatment facility 100, in which PD treatment fluid is fed initially to a patient bag 52 and then from patient bag 52, through patient line”).
Minkus does not explicitly teach the home medical device.
Miller teaches devices and methods related to embodiments of a dialysis system, including a home dialysis system (Miller paragraph 24).
One of ordinary skill in the art would have found it obvious to combine the teachings of Minkus with Miller with the motivation of providing patients with scheduling flexibility as it permits patients to choose treatment times (Miller paragraph 4).
With respect to claim 2 Minkus teaches the method of claim 1, wherein the medical device is a peritoneal dialysis machine (Minkus paragraph 11).

With respect to claim 3 Minkus teaches the method of claim 1, wherein the medical device is a hemodialysis machine (Minkus paragraph 34).

With respect to claim 4 Minkus teaches the method of claim 1, where the patient data comprises patient treatment limitations (Minkus paragraph 4).

With respect to claim 5 Minkus teaches the method of claim 4, where generating the prescription compatibility response comprises determining if the prescription parameters of the medical prescription are able to be executed by the home medical device in order to conduct the medical procedure within the patient treatment limitations (Minkus paragraph 287 “accepting and verifying a prescription from a patient, wherein the prescription can be matched to a dialysis solution and the patient can perform self-treatment at the facility”).

With respect to claim 6 Minkus teaches the method of claim 1. Minkus does not teach where the patient data comprises an identification of the home medical device for use in conducting the medical procedure.
Miller teaches devices and methods related to embodiments of a dialysis system, including a home dialysis system (Miller paragraph 24).


With respect to claim 7 Minkus teaches the method of claim 6, where the database containing operational parameters of the plurality of medical devices, includes the operational parameters of the home medical device identified in the received patient data (Minkus paragraph 15).

With respect to claim 8 Minkus teaches the method of claim 6, where the database containing operational parameters of the plurality of medical devices, includes a plurality of identifications of medical devices associated with a corresponding plurality of patients including an identification of a medical device associated with the received patient information, the method further comprising: confirming, using the computer processor of the server, based on the received patient identification, the identification of the home medical device at the patient's home based on the identification of the medical device associated with the received patient information in the database (Minkus paragraph 80 “interaction between patient 16 and facility professional 18 is described in more detail below in connection with FIGS. 10, 14 and 15, but generally the interaction is one in which facility professional 18 validates patient 16 and verifies that the patient is authorized, e.g., prescribed to, receive treatment at facility 100, and if so identifies the type of and parameters for the treatment”).
With respect to claim 9 Minkus teaches the method of claim 8, where the generating the prescription compatibility response based on the comparing is further based on the confirming (Minkus paragraph 14 “the patient in an embodiment carries a computer readable medium having the patient's therapy prescription or other patient identification that allows the patient's prescription to be verified”).

With respect to claim 10 Minkus teaches the method of claim 6. Minkus does not teach where the patient data comprises patient treatment limitations, further comprising: calculating, using the computer processor of the server, a simulated outcome of the medical procedure based on the received patient medical prescription and the operational parameters of the patient medical device; and where the generating the prescription compatibility response comprises: determining if the simulated outcome of the medical procedure satisfies one or more of: the medical prescription, the patient treatment limitations, and the operational parameters of the medical device.
Miller teaches in some embodiments, additional electronics (e.g., sensors) can be included in the conductivity sensor 600 in order to ensure proper functioning. For example, conductivity sensor 600 can include a sensor 670 for measuring current along a section of the electrical pathway in order to ensure that the current is staying within a preferred range. The preferred range can be a single preset value or a dynamically tuned value that assists the conductivity sensor 600 with achieving precise conductivity calculations (i.e., minimize individual and combined measurement errors for voltage and current (Miller paragraph 39).


With respect to claim 11 Minkus teaches the method of claim 1, where prescription compatibility response indicates if the received medical prescription is comparable or not compatible with the patient and if the received medical prescription is comparable or not compatible with the home medical device (Minkus paragraph 35 “system also allows the patient's physician to access and alter the patient's treatment. The patient's home equipment and the various facilities can both immediately receive that updated information and adjust the patient's treatment accordingly” the adjustment is in response to incompatibility).

With respect to claim 12 Minkus teaches the method of claim 11, further comprising: accepting, using the computer processor of the server, the received patient prescription based on the prescription compatibility response (Minkus paragraph 36).

With respect to claim 13 Minkus teaches the method of claim 1, further comprising: sending, using the computer processor of the server, the accepted medical prescription via the Internet to the medical device in the patient's home for use in conducting the medical procedure according to the accepted medical prescription (Minkus paragraph 30).

With respect to claim 14 Minkus teaches the method of claim 12, further comprising: sending, using the computer processor of the server, the accepted medical prescription via the Internet to a patient's email address for use in conducting the medical procedure according to the accepted medical prescription (Minkus paragraph 30).

With respect to claim 15 Minkus teaches the method of claim 11, further comprising: denying, using the computer processor of the server, the received patient prescription based on prescription compatibility response (Minkus paragraph 160).

With respect to claim 16 Minkus teaches the method of claim 15, further including: sending, using the computer processor of the server, information regarding the denied medical prescription via the Internet to the clinical information system (Minkus paragraph 161).

With respect to claim 17 Minkus teaches the method of claim 15, further including: providing, using the computer processor of the server, a prescription compatibility feedback via the Internet to the clinical information system, the prescription compatibility feedback including results of the comparing (Minkus paragraph 29).

With respect to claim 18 Minkus teaches the method of claim 1, further including: providing, using the computer processor of the server, and based on the prescription compatibility response, a signal via the Internet to the clinical information system for use in enabling a user of a terminal of the clinical information system to download the received medical prescription onto a 

With respect to claim 19 Minkus teaches the method of claim 1, wherein performing the compatibility check further includes performing a calculation on the treatment parameters to a determine a least one characteristic of the medical treatment and comparing a result of the calculation to the operational parameters of the medical device from the database (Minkus paragraph 262).

With respect to claim 20 Minkus teaches the method of claim 1, where the operation parameters of the medical devices in the database includes capacity limits and wherein the at least one characteristic identified from the calculation on the treatment parameters includes determining a total fluid delivery of the medical treatment, and wherein comparing the treatment parameters of the medical prescription to the operational parameters of the medical apparatus further includes comparing the total fluid delivery to the capacity limits of the medical device from the database (Minkus paragraph 87).

With respect to claim 21 Minkus teaches the method of claim 1, where the clinical information system comprises: a healthcare computer network, independent from the server system, comprising: at least one server configured to maintain and store patient health records, and a plurality of user terminals configured to provide point-of-care access to the patient health records by medical professionals (Minkus paragraph 161 Fig. 6D).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626